
	

114 S3205 IS: Human-Powered Travel in Wilderness Areas Act
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3205
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2016
			Mr. Lee (for himself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To allow local Federal officials to determine the manner in which nonmotorized uses may be
			 permitted in wilderness areas, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Human-Powered Travel in Wilderness Areas Act.
		2.Returning human-powered travel to wilderness areas
 (a)DefinitionsIn this section: (1)Local officialThe term local official means the officer or employee who is the head of a unit or jurisdiction of, as applicable—
 (A)the Bureau of Land Management; (B)the National Park Service;
 (C)the Forest Service; or (D)the United States Fish and Wildlife Service.
 (2)NonmotorizedThe term nonmotorized, with respect to a method of transportation, means that the method does not use a propulsive internal or external motor with a nonliving power source.
 (3)Permitted routeThe term permitted route means any new or existing path, trail, paved or unpaved road, snow, or ice located within a wilderness area on which one or more forms of nonmotorized recreational use is permitted under applicable law (including regulations) on the date on which a local official makes a determination under subsection (b) or the date that is 2 years after the date of enactment of this Act, as applicable in accordance with subsection (b).
 (4)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture, with respect to National Forest System land; and
 (B)the Secretary of the Interior, with respect to public land. (5)Wilderness areaThe term wilderness area means a component of the National Wilderness Preservation System.
				(b)Permissible forms of recreational use on permitted routes
 (1)In generalNotwithstanding any other provision of law and except as otherwise provided in this section, the Secretary concerned shall authorize relevant local officials to determine, not later than 2 years after the date of enactment of this Act, all permissible forms of recreational use by nonmotorized transportation methods over any permitted route within the jurisdiction of the local official.
				(2)Failure to determine
 (A)In generalIf a local official fails to make the determination described in paragraph (1) with respect to a permitted route within the jurisdiction of the local official by the date that is 2 years after the date of enactment of this Act, any form of recreational use by nonmotorized transportation methods shall be allowable on the permitted route.
 (B)Effect of paragraphNothing in this paragraph limits the authority of a local official to make a determination described in paragraph (1) relating to a permitted route described in subparagraph (A) after the date that is 2 years after the date of enactment of this Act, in accordance with this section.
 (3)RequirementIn making a determination pursuant to this section, a local official shall seek to accommodate all forms of nonmotorized transportation, to the maximum extent practicable.
 (c)AuthorityIn making a determination pursuant to this section, a local official may carry out such activities and promulgate such regulations as the local official determines to be appropriate to reduce, eliminate, or prevent environmental impacts or undue conflicts among members of nonmotorized transportation user groups, including—
 (1)restricting, by permit or other means, the number of individuals allowed on a permitted route or in a wilderness area;
 (2)instructing users to stay on permitted routes; (3)limiting party size;
 (4)educating users regarding best practices; (5)using volunteer or paid patrollers;
 (6)establishing speed limits; (7)adding features to discourage improper uses of permitted routes;
 (8)designating the direction of travel on a permitted route; and (9)separating uses of permitted routes—
 (A)by day or time of day; or (B)seasonally.
 (d)Effect of sectionNothing in this section requires the Secretary concerned or any local official— (1)(A)to open a permitted route or wilderness area to a public recreational use; or
 (B)to maintain a permitted route or wilderness area for such a use; or (2)to allow any nonmotorized transport on any portion of the Appalachian National Scenic Trail that is administered entirely as a footpath pursuant to section 5(a)(1) of the National Trails System Act (16 U.S.C. 1244(a)(1)).
				3.Wilderness maintenance
 (a)Prohibition of certain uses in wilderness areasSection 4(c) of the Wilderness Act (16 U.S.C. 1133(c)) is amended— (1)by striking the subsection heading and all that follows through (c) Except as and inserting the following:
					
						(c)Prohibition of certain uses
 (1)DefinitionsIn this subsection: (A)Local officialThe term local official means the officer or employee who is the head of a unit or jurisdiction of, as applicable—
 (i)the Bureau of Land Management; (ii)the National Park Service;
 (iii)the Forest Service; or (iv)the United States Fish and Wildlife Service.
									(B)Mechanical transport
 (i)In generalThe term mechanical transport means any method of transportation that— (I)travels over ground, snow, or ice; and
 (II)possesses, or is propelled by, a nonliving power source. (ii)ExclusionThe term mechanical transport does not include any form of human-powered travel, regardless of whether the travel is mechanically assisted, in which the sole propulsive power source is one or more persons.
									(C)Motorized equipment
 (i)In generalThe term motorized equipment means any equipment that is— (I)activated by a nonliving power source; and
 (II)carried by an individual, other than a Federal officer or employee (or a designee). (ii)ExclusionThe term motorized equipment does not include any device that is—
 (I)small; (II)battery-powered; and
 (III)carried by hand. (2)ProhibitionsExcept as
							; and
 (2)by adding at the end the following:  (3)Effect of subsection (A)In generalSubject to subparagraph (B), nothing in this subsection requires the Secretary of Agriculture, the Secretary of the Interior, or any local official—
 (i)to alter any wilderness area; or (ii)to allow in a wilderness area any use that is likely to change the wilderness character of the area.
 (B)PresumptionA form of human-powered travel, regardless of whether the travel is mechanically assisted, in which the sole propulsive power source is one or more persons shall be rebuttably presumed to be in accordance with the preservation and maintenance of the wilderness character of a wilderness area..
 (b)MaintenanceSection 4 of the Wilderness Act (16 U.S.C. 1133) is amended by adding at the end the following:  (e)MaintenanceNotwithstanding any other provision of law, any officer or employee of the Federal Government may use any small-scale motorized equipment or method of mechanical transport (such as a chainsaw and wheelbarrow) to construct, improve, or maintain a trail or to maintain the surroundings, in accordance with the purposes of this Act and the preservation of the wilderness character of a wilderness area..
			
